Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-177923 Dated October 3, 2014 J.P. Morgan ETF Efficiente DS 5 Index Performance Update - October 2014 OVERVIEW The J.P.Morgan ETF Efficiente DS 5 Index (the "Index") is a J.P. Morgan strategy that seeks to generate returns through tracking the excess returns of exchange traded funds ("ETFs") and a cash index to provide exposure to a broad range of asset classes and geographic regions. The index targets 5% volatility on a daily basis by varying the exposure it takes to a basket of 12 ETFs and a cash index whose weights are allocated monthly in accordance with a rules-based methodology (the "Monthly Reference Portfolio"). The Index increases its exposure to the Monthly Reference Portfolio when the volatility of the portfolio decreases and decreases the exposure when the volatility of the Monthly Reference Portfolio increases. The Index levels incorporate a daily deduction fee of 1.00% per annum. Key Features of the Index ■ Exposure to developed market equities, bonds, emerging markets, alternative investments and inflation. ■ The weights of the Monthly Reference Portfolio constituents are determined monthly based on a rules-based methodology that targets an annualized volatility of 5% or less. ■ The Index targets a volatility of 5% on a daily basis using a mechanism that varies the exposure of the Index to the Monthly Reference Portfolio, based on historical volatility, and reflects the weighted performance of its underlying assets in excess of a cash index. ■ Index levels published on Bloomberg under the ticker EEJPDS5E . Historical Performance* Jan Feb Mar Apr May Jun Jul Aug Sep Oct Nov Dec Full Year 2014 -2.06% 1.68% -0.27% 1.48% 2.37% 0.27% -1.14% 2.11% -3.50% 0.78% 2013 -0.51% 0.21% 0.42% 2.30% -3.95% -0.89% 1.27% -1.68% 0.82% 1.39% 1.17% 1.04% 1.45% 2012 1.07% 0.40% -1.28% 1.37% -0.52% 0.78% 2.51% 0.08% -0.02% -0.40% 0.86% 0.90% 5.84% 2011 -0.33% 2.35% 0.05% 1.73% -1.37% -1.19% 3.96% 2.30% -0.11% 1.36% 0.42% 0.83% 10.33% 2010 -0.33% 0.05% 2.17% 2.95% -1.59% 1.26% 0.91% 3.63% 0.68% 0.33% -1.32% 0.59% 9.60% *Represents the monthly and full calendar year performance of the Index based on, as applicable to the relevant monthly or annual measurement period, the hypothetical back tested daily Index closing levels from December 31, 2009 to September 24, 2012, and the actual historical performance of the Index based on the daily Index closing levels from September 25, 2012 to September 30, 2014. See the last paragraph under "Notes" on page 2 for important information about the limitations of using hypothetical historical performance measures. Recent Index Composition SPDR S&P rust iShares
